     Case 2:18-cv-01931-WBS-KJN Document 55 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WARREN CLEVELAND GREEN,                            No. 2:18-cv-1931 WBS KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   DR. G. CHURCH, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 9, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Plaintiff filed objections to

23   the findings and recommendations.1 Defendant filed a response.

24
     1
       Plaintiff submitted new evidence with his objections. As noted by defendant, the court has
25
     discretion whether to consider evidence presented for the first time in a party’s objections to
26   findings and recommendations. United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000.) The
     record reflects that plaintiff was given ample time to submit evidence; therefore, the court
27   declines to consider plaintiff’s new evidence. Moreover, as pointed out in defendant’s response to
     plaintiff’s objection, the document submitted with plaintiff’s objection appears to be a September
28   2020 dermatology record related to the Quest Diagnostics culture. It fails to establish any link to the
                                                       1
     Case 2:18-cv-01931-WBS-KJN Document 55 Filed 01/13/21 Page 2 of 2


 1             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and by proper

 4   analysis.

 5             Accordingly, IT IS HEREBY ORDERED that:

 6             1. The findings and recommendations filed December 9, 2020, are adopted in full;

 7             2. Defendant’s motion for summary judgment (ECF No. 44) is granted;

 8             3. Plaintiff’s request for injunctive relief (ECF No. 19 at 9) is denied; and

 9             4. Judgment in favor of defendant Agarwal is entered, and this action is terminated.

10   Dated: January 13, 2021

11

12

13

14   /gree1931.805

15

16

17

18

19

20
21

22   treatment and tests by Dr. Agarwal that ended in November 2018. Even if the court were to consider
     the new document, it does not call for a result contrary to the Findings and Recommendations.
23   Specifically, the Findings and Recommendations found that “the evidence shows that defendant
     treated plaintiff on multiple occasions and did not unduly delay plaintiff’s treatment.” (ECF No. 52 at
24   18.) The dermatology report is from 2020, at least two years after Dr. Agarwal treated plaintiff. (Id.
25   at 20.) The Findings and Recommendations also acknowledged undisputed evidence that other
     medical professionals agreed with defendant’s medical opinion that plaintiff did not suffer from a
26   fungal infection of his facial skin. (Id. at 19.) Defendant’s evidence also demonstrated he did not act
     with a culpable state of mind required for deliberate indifference. (Id.)
27   Importantly, the 2020 Quest Diagnostics report submitted with plaintiff’s sur-reply, even taken as true
     by the Magistrate Judge, nonetheless failed to demonstrate any link between Dr. Agarwal, who last
28   treated plaintiff in November of 2018, and the 2020 report. (ECF No. 52 at 20.)
                                                          2
